Citation Nr: 1512157	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected intervertebral disc disease of the lumbar spine with lower extremity radiculopathy and/or right ankle strain. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected intervertebral disc disease of the lumbar spine with lower extremity radiculopathy and/or right ankle strain. 

3.  Entitlement to service connection for a left lower leg disorder. 

4.  Entitlement to service connection for a right foot disorder. 

5.  Entitlement to service connection for a left foot disorder. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disability. 



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty for training from October 1, 1980 to February 25, 1981, and on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2012 rating decisions by the VA Regional Office in Decatur, Georgia.  In May 2010, the RO denied service connection for right and left knee disorders, right and left foot disorders, and a left lower leg disorder.  In April 2012, the RO denied entitlement to a TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a service treatment record dated in January 1984, the Veteran complained of knee pain and swelling without history of injury.  The examiner noted normal knee examination.  An August 2005 VA progress note indicated that x-ray testing showed arthritis of the knees.  A July 2007 VA treatment note indicated that the Veteran had degenerative joint disease in both knee joints.  A VA x-ray report dated in March 2010 was referenced in the April 2010 VA examination and noted no deformity or abnormality with no change compared to the previous examination of 2007.  The April 2010 VA examiner diagnosed anserine bursitis of the bilateral knees and determined that it was less likely as not related to the Veteran's complaints of bilateral knee pain in service.  In a June 20, 2011 statement, the Veteran asserted that his knee disability is due to either his service-connected low back or right ankle disability.  No opinion has been obtained regarding these contentions.  The Board finds an additional VA opinion is necessary to determine whether the Veteran's diagnosed knee disorders are related to a service-connected disability.   The Veteran should also be provided with additional VCAA notice concerning this claim.

For the Veteran's claims for service connection for left lower leg and bilateral foot disorders, additional development of these claims is also necessary.  In a service treatment record dated in October 1983, the Veteran complained of bilateral leg pain.  Upon separation examination in August 1984, the examiner noted no abnormalities of the lower extremities.  In a February 2010 VA progress note, the examiner noted a diagnosis of gout of the lower legs and feet based on the Veteran's report of a history of gout.  It is unclear whether the Veteran actually has a current diagnosis of gout of the legs and feet.  A VA examination is necessary to determine if the Veteran has gout, or any other left leg disorder (other than a left knee disorder or service-connected radiculopathy).  

With respect to the TDIU claim, a VA examination is required, as set forth below.  Finally, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's complete service treatment records to be printed from the microfiche.

2.  Send the Veteran a VCAA letter addressing his claims for service connection for right and left knee disorders, as secondary to his service-connected intervertebral disc disease of the lumbar spine with lower extremity radiculopathy and/or right ankle strain.  See 38 C.F.R. § 3.310.

3.  Make arrangement to obtain the Veteran's treatment records from the Dublin and/or Augusta VA treatment facilities, dated since August 2012.

4.  After completion of the above, schedule the Veteran for appropriate VA examination(s) of his knees, left leg, and feet.  In conjunction with the examination(s), the claims folder must be made available to and reviewed by the examiner(s).  All indicated tests and studies are to be performed.  

(a)  The examiner(s) must identify all current knee (i.e., degenerative joint disease, anserine bursitis, etc.) found to be present.  

(b) The examiner(s) must identify all current left lower leg and foot disorders found to be present, to include a specific determination as to whether the Veteran has gout.  

(c) For each diagnosed knee, foot, and/or left lower leg disorder found to be present, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50% or greater possibility) that the disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's work-related activities in the motor transportation depot and physical training, to include running and exercising.  

In providing these opinions, the examiner(s) should note the relevant in-service complaints and findings relative to each claimed disability, as follows:  (i) Complaints and treatment for left heel pain in August 1983; (ii) complaints of bilateral leg pain in October 1983; and (iii) complaints of knee pain and swelling without history of injury in January 1984.  

(d)  For each diagnosed right and/or left knee disorder found to be present, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50% or greater possibility) that the disorder was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected intervertebral disc disease of the lumbar spine with lower extremity radiculopathy and/or right ankle strain.

A complete rationale for all opinions should be provided.  

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., hearing loss, intervertebral disc disease of the lumbar spine, radiculopathy of the bilateral lower extremities, and right ankle strain) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.  

6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

